                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

OSBALDO FLORES,

       Plaintiff,

v.                                                          Civ. No. 19‐426 GBW/KRS

CITY OF LAS CRUCES, et al.,

       Defendants.

                          ORDER GRANTING STAY AND
                    SETTING TELEPHONIC STATUS CONFERENCE

       THIS MATTER comes before the Court following the Motion Hearing held on

January 10, 2020. Doc. 48. The parties have filed Cross‐Motions for Summary

Judgment, which have been fully briefed and argued. Docs. 16, 32, 43, 48. Plaintiff

requests a stay as an alternative to summary judgment in his favor. Doc. 38 at 39.

       As explained at the hearing (doc. 48), the Court finds that it cannot proceed with

most of Plaintiff’s claims under Heck v. Humphrey, 512 U.S. 477, 487 (1994), which bars §

1983 claims in which “judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence.” Because the presence or absence of probable

cause for Plaintiff’s arrest is a critical element in all of Plaintiff’s claims except for

excessive force, the Court will not decide those claims absent a reversal of Plaintiff’s

state court convictions. However, given the pendency of Plaintiff’s appeal of his state

court convictions and the overlapping nature of Plaintiff’s claims, the Court will

GRANT a limited stay pending a ruling from the New Mexico Court of Appeals.
                                                1
       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Stay (doc. 38 at 39) is

GRANTED and the proceedings are hereby stayed until August 3, 2020.

       IT IS FURTHER ORDERED that, if the New Mexico Court of Appeals issues a

ruling on Plaintiff’s appeal during the stay, the parties shall file a notice to the Court

with the ruling attached.

       The Court will hold a telephonic status conference on August 3, 2020 at 2:00 p.m.

to discuss the progress of the appeal and the status of the case going forward. Counsel

shall call Judge Wormuth’s teleconference line at (877) 402‐9753, access code 7578461 to

connect to the proceedings.

       IT IS SO ORDERED.




                                           ______________________________
                                           GREGORY B. WORMUTH
                                           UNITED STATES MAGISTRATE JUDGE
                                           Presiding by Consent




                                              2
